UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-QSB (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED: September 30, 2007 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission files number 000-51797 Woize International Ltd. (Name of small business issuer in its charter) Nevada 99-039022 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1 Kingsway, London WCB 6FX, United Kingdom (Address of principal executive offices) (Zip Code) 44 (0) 20 749917630 (Registrant's telephone number) (Former Name, Former Address and Former Fiscal Year, if changed since last Report) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such Shorter period that the registrant was required to file such reports), and (2) Has been subject to such filing requirements for past 90 days. |X| Yes _| No Indicate by check mark whether registrant is a shell company (as defined in rule 12b-2 of the Exchange Act: |_| Yes |X| No As of November 1, 2007, 61,871,947 shares of common stock, par value $.001, were issued and outstanding. WOIZE INTERNATIONAL LTD. Index to Form 10-QSB PART 1 FINANCIAL INFORMATION Page Item 1. Financial Statements: Consolidated Balance Sheets as of September 30, 2007 (Unaudited) and March 31, 2007 (Audited) 3 Interim Unaudited Consolidated Statements of Loss and Comprehensive Loss for the three and six months ended September 30, 2007 and 2006 4 Consolidated Statements of Stockholders’ Deficit for the six months ended September 30, 2007 (Unaudited) and year ended March 31, 2007 (Audited) 5 Interim Unaudited Consolidated Statements of Cash Flows for the six months ended September 30, 2007 and 2006 6 Notes to Interim Unaudited Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis or Plan of Operations 11 Item 3. Controls and Procedures 13 PART II - OTHER INFORMATION Item 1. Legal Proceedings 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Default Upon Senior Securities 15 Item 4. Submission of Matters to a Vote of Security Holders 15 Item 5 Other Information 15 Item 6. Exhibits 15 Signatures 16 2 ITEM 1. FINANCIAL STATEMENTS Woize International Ltd. and Subsidiaries CONSOLIDATED BALANCE SHEETS September 30, March 31, 2007 2007 (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash $ 43,320 $ 5,885 Accounts receivable 10,238 22,393 Prepaid expenses/Security deposits 45,927 44,039 TOTAL CURRENT ASSETS 99,485 72,317 EQUIPMENT, NET (Note 4) 45,138 61,357 SOFTWARE DEVELOPMENT COSTS, NET (Note 5) 625,174 718,216 TOTAL ASSETS $ 769,797 $ 851,890 LIABILITIES & STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued liabilities: Trade $ 997,588 $ 926,785 Related parties - - Promissory note payable - 120,000 Short-term note payable - related party (Note 11) 72,460 - Deferred revenue 275,587 264,254 Note payable - related party (Note 6) 1,477,553 1,419,522 TOTAL CURRENT LIABILITIES 2,823,188 2,730,561 COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' DEFICIT Preferred stock - $ 0.01 par value, authorized – 1,000,000 shares, issued – none - - Common stock - $ 0.001 par value, authorized – 150,000,000 shares, issued and outstanding - 61,871,947 and 48,305,280 shares, resepctively. 61,871 48,305 Capital in excess of par value 1,321,418 605,739 Cash received in respect to common stock to be issued (Note 9) 314,985 600,000 Accumulated deficit (3,656,966 ) (3,085,989 ) Accumulated other comprehensive loss (94,699 ) (46,726 ) TOTAL STOCKHOLDERS’ DEFICIT (2,053,391 ) (1,878,671 ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ 769,797 $ 851,890 See accompanying notes to consolidated financial statements 3 Woize International Ltd. and Subsidiaries CONSOLIDATED STATEMENTS OF LOSS AND COMPREHENSIVE LOSS Three and six months ended September 30, 2007 and 2006 Three months ended September 30, Six months ended September 30, 2007 2006 2007 2006 REVENUE $ 20,073 $ 50,473 $ 32,026 $ 79,109 COST OF SALES 50,634 54,657 84,041 94,081 GROSS LOSS (30,561 ) (4,184 ) (52,015 ) (14,972 ) EXPENSES Amortization of intangible assets 46,522 32,250 93,042 64,513 Legal, audit, professional and consultancy 75,130 57,860 176,546 278,166 General development costs - 19,212 81,741 92,361 Marketing and promotion - 2,542 4,580 12,219 General and administrative 31,552 50,073 100,795 240,730 (183,765 ) (166,121 ) (508,719 ) (702,961 ) INTEREST EXPENSE (31,430 ) (26,921 ) (62,258 ) (53,311 ) NET LOSS BEFORE OTHER COMPREHENSIVE INCOME (LOSS) (215,195 ) (193,042 ) (570,977 ) (756,272 ) OTHER COMPREHENSIVE INCOME (LOSS) Foreign currency translation gain (loss) (25,677 ) (10,562 ) (47,973 ) 5,968 COMPREHENSIVE LOSS $ (240,872 ) $ (203,604 ) $ (618,950 ) $ (750,304 ) LOSS PER SHARE, basic and diluted $ (0.00 ) $ (0.00 ) $ (0.01 ) $ (0.02 ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING 61,871,947 47,540,497 60,944,841 47,455,854 See accompanying notes to consolidated financial statements 4 Woize International Ltd. and Subsidiaries CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY (DEFICIT) Six months ended September 30, 2007 (unaudited) and year ended Mach 31, 2007 (audited) Accumulated Cash received other Capital in in respect comprehensive Common Stock excess of to common stock Accumulated income Shares Amount par value to be issued Deficit (loss) Balance, March 31, 2006 47,370,280 $ 47,370 $ 263,034 $ - $ (646,523 ) $ 12,790 Sale of common stock at $ 0.69 per share 435,000 435 299,715 - - - Stock issuance (settlement with 500,000 500 24,500 - - - former Director) Cash received in respect to common stock to be issued (Note 9) - - - 600,000 - - Stock warrants issued for consulting (Note 10) - - 18,490 - - - Net loss for the year - (2,439,466 ) - Other comprehensive income Foreign currency translation - (59,516 ) Balance, March 31, 2007 48,305,280 48,305 605,739 600,000 (3,085,989 ) (46,726 ) Sale of common stock at $0.05 per share (note 7) 11,000,000 11,000 539,000 (550,000 ) - - Sale of common stock at $0.30 per share (note 7) 166,667 166 49,834 (50,000 ) - - Stock issuance Conversion of Promissory Note to common stock (note 7) 2,400,000 2,400 117,600 - - - Net loss for the period - (570,977 ) - Cash received in respect to common stock to be issued (Note 9) - - - 314,985 - - Stock warrants issued for consulting (Note 10) - - 9,245 - - - Other comprehensive income Foreign currency translation - (47,973 ) Balance, September 30, 2007 61,871,947 61,871 1,321,418 314,985 (3,656,966 ) (94,699 ) See accompanying notes to consolidated financial statements 5 Woize International Ltd. and Subsidiaries CONSOLIDATED STATEMENTS OF CASH FLOWS Six months ended September 30, 2007 and 2006 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net loss for the period $ (570,977 ) $ (756,272 ) Adjustments to reconcile net loss to net cash used in operating activties: Amortization of software development costs 93,042 64,513 Depreciation of equipment 16,219 13,303 Stock warrants issued for consulting 9,245 - Imputed interest expense 58,031 53,287 Changes in operating assets and liabilities: Accounts receivable 12,155 (56,803 ) Prepaid expenses and security deposits (1,888 ) 83 Accounts payable and accrued liabilities 70,803 298,748 Deferred revenue 11,333 35,813 Net cash used in operating activities (302,037 ) (347,328 ) CASH FLOWS FROM INVESTING ACTIVITIES Purchases of equipment - (34,915 ) Software development costs capitalized - (450,431 ) Net cash used in investing activities - (485,346 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from sale of common stock 314,985 300,150 Proceeds from short term loan 72,460 - Net cash provided by financing activities 387,445 300,150 EFFECT OF FOREIGN EXCHANGE ON CASH BALANCES (47,973 ) (23,640 ) INCREASE (DECREASE) IN CASH DURING THE YEAR 37,435 (556,164 ) CASH, beginning of period 5,885 662,472 CASH, end of period $ 43,320 $ 106,308 Supplemental disclosure of cash paid for: Interest $ - $ - Income taxes $ - $ - Non-cash financing transactions: Conversion of debt into shares of common stock $ 120,000 $ - See accompanying notes to consolidated financial statements 6 Woize International Ltd. and Subsidiaries NOTES TO INTERIM UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS September 30, 2007 (unaudited) 1. BASIS OF PRESENTATION The unaudited interim consolidated financial statements were prepared from the accounting records of Woize International, Ltd. andSubsidiaries (the "Company") in accordance with United States generally accepted accounting principles and the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with United States generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations. In the opinion of management, the interim data includes all adjustments, consisting of normal recurring adjustments, necessary to provide a fair statement of the results of operations and financial position for the interim period. The interim financial statements should be read in conjunction with the Company's annual report on Form 10-KSB dated July 16, 2007. The interim consolidated financial statements are prepared on the basis of the significant accounting policies disclosed in the Company's March 31, 2007 annual audited consolidated financial statements on Form 10-KSB. The results of operations for the six months ended September 30, 2007 are not necessarily indicative of the results that may be expected for the year ending March 31, 2008. 2. GOING CONCERN The accompanying interim consolidated financial statements have been prepared assuming the Company will continue as a going concern. However, the Company incurred a net loss for the six months ended September 30, 2007 of $ (570,977)(2006 - $ (756,272), which resulted in an accumulated deficit at September 30, 2007 of $ 3,656,966. At September 30, 2007 current liabilities exceeded current assets by $ 2,723,703. The ability of the Company to continue as a going concern is dependent on the successful implementation of its business plan, obtaining additional capital and generating sufficient revenues and cash flows. The financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. In addition the Company's wholly owned subsidiary, Woize Limited is facing substantial claims from various suppliers as described in Note 8, although Woize Limited and the Company are rigorously defending these claims and are compiling substantial counter claims in damages, the outcome of these claims and counter claims is uncertain and may materially affect the ability of Woize Limited and/or the Company to continue as a going concern. Furthermore, as also described in Note 8, Woize Limited is experiencing financial difficulty as a result of the aforementioned action taken by the suppliers which had a knock on, deleterious impact on the Group’s VoIP business and its access to certain of the Group’s IPR and consequently on the Company’s ability to raise fresh capital in amounts sufficient to finance Woize Limited. As a result Woize Limited is exposed to possible liquidation proceeds by creditors and, whilst the Company is going to all reasonable lengths to assure the creditors that their better interests are served by working with the Company and giving it time to resolve the dispute, restore the Group’s IPR and then regain investor confidence, thus enabling it to raise fresh capital to enable it to support Woize Limited, there can be no assurance that Woize Limited will not be put into liquidation by creditor action. Inthat connection,on October 16, 2007 Woize Limited received notice of application to obtain a Petition to wind-up the company in connection with employee claims for unpaid compensation, which Woize Limited disputes and intends to contest. The liquidation of Woize Limited would have a significant negative impact on the Company and may impact its ability to continue as a going concern. The time required for the Company to become profitable is highly uncertain, and the Company cannot be assured that it will achieve or sustain profitability or generate sufficient cash flow from operations to meet working capital requirements. If required, the ability to obtain additional financing from other sources also depends on many factors beyond the control of the Company, including the state of the capital markets and the prospects for business growth. The necessary additional financing may not be available or may be available only on terms that would result in further dilution to the current owners of the Company's common stock. The financial statements do not include any adjustments to reflect the possible effect on classification of liabilities which may result from the inability of the Company to continue as a going concern. 7 3. RECENT ACCOUNTING STANDARDS AND PRONOUNCEMENTS In 2006, the FASB issued No. 48 (FIN 48), "Accounting For Uncertainty in Income Taxes - an Interpretation of FASB Statement No. 109 Accounting for Income Taxes."FIN 48 clarifies the accounting for uncertainty in income taxes recognized in an enterprise's financial statements in accordance with SFAS 109. FIN 48 also prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. FIN 48 provides guidance on de-recognition, classification, interest and penalties, accounting in interim periods, disclosures and transition. The Company adopted FIN 48 as of April 1, 2007, as required. The current Company policy classifies any interest recognized on an underpayment of income taxes as interest expense and classifies any statutory penalties recognized on a tax position taken as selling, general and administration expense. There were no interest or selling, general and administrative expenses accrued or recognized related to income taxes for the six months ended September 30, 2007. The Company has not taken a tax position that would have a material effect on the financial under FIN 48. It is determined not to be reasonably possible for the amounts of unrecognized tax benefits to significantly increase or decrease within 12 months of the adoption of FIN 48. The Company is currently subject to a three year statute of limitations by major tax jurisdictions. 4. EQUIPMENT September 30, 2007 March 31, 2007 Equipment - at cost $ 96,683 $ 96,683 Less: Accumulated depreciation 51,545 35,326 Equipment, net $ 45,138 $ 61,357 5. SOFTWARE DEVELOPMENT COSTS September 30, March 31, 2007 2007 Software development cost $ 928,242 $ 928,242 Less: Accumulated amortization 303,068 210,026 Software development costs, net $ 625,174 $ 718,216 6. NOTE PAYABLE TO RELATED PARTIES The $ 1.5 million note payable to a related party is unsecured, due in December 2007, and does not bear interest. Interest of $ 221,280 was imputed at a rate of 8% and is being amortized over the term of the note. The note payable is shown net of imputed interest of$ 22,447 at September 30, 2007 and $80,478 at March 31, 2007. The Company has had initial discussions with the note holders who are also substantial shareholders in the Company with a view to renegotiating the terms of the loan notes, although, at this time it is not possible to be certain about the outcome of these negotiations. 8 7. COMMON STOCK ISSUED The following issuances of the Company’s common stock were made in the six month period ended September 30, 2007: a. On April 3, 2007, 11,000,000 shares of the Company’s common stock were issued under the terms of a Private Placement which was contracted in November, 2006, resulting in net cash receipts received by the Company of $550,000.Warrants are also included in the Placement with one half of a warrant to purchase a share of the Company’s common stock for $0.40 per share exercisable within 5 years, attached to the 11,000,000 shares sold in the Placement. b. On April 3, 2007, 166,667 shares in the Company’s common stock were issued with respect to a stock purchase by an individual contracted in November 2006.Cash received by the Company amounted to $50,000.There were no warrants attached to the Placing. c. On March 31, 2007 the Company issued a convertible promissory note to a former director in connection with services provided by him to the Company. The note holder had the option to convert the note into 2,400,000 shares in the Company’s common stock, which he did on April 23, 2007. For the purposes of accounting for the value of the stock issued the underlying price of the private placing in a. above ($0.05) was used, giving a value of $120,000 and, therefore, no beneficial conversion rights arose. The Company originally accounted for the cash received on share issuances a. and b. above as a separate line within Stockholders Deficit in the consolidated balance sheet entitled “cash received in respect of common stock to be issued”. When the stock certificates were issued the amount was transferred within the consolidated balance sheet to “common stock” and “capital in excess of par value” as appropriate. 8. SUPPLIER CLAIMS AND COUNTER CLAIMS During January 2007, certain sub-contract development suppliers served notice on Woize Limited of their intention to terminate their contracts with it, citing non-payment of overdue invoices as the reason. Woize Limited maintains that these subcontractors had failed to provide adequate support for their development work (and other services) to support the unpaid invoices and had asked for such support to enable it to consider making payment, as appropriate. During the course of discussions the subcontractors acted, in the opinion of the Company, precipitously to terminate contractual relationships with Woize Limited. In addition to terminating contracts, the suppliers also acted in `consortium', both together and with other suppliers, to bring concerted pressure on Woize Limited to settle invoices and other claims which were, to varying degrees, inadequately supported. The other suppliers, who acted in the `consortium', were suppliers of service desk solutions for Woize Limited's VOIP and Click to Call services and of hosting services for Woize Limited's web based VOIP service. In total, these suppliers, acting in consortium have claimed approximately $550,000 from Woize Limited. A writ of summons in respect of these claims was delivered to Woize Limited on July 5, 2007. Woize Limited and the Company is presently engaged in preparing a robust defense and a series of counter claims for damages against each of the suppliers; however negotiations have continued to take place between the suppliers and the Company and during those negotiations the court action has been held by mutual agreement. The directors are hopeful that these negotiations will result in a satisfactory resolution to the potential litigation and to a resumption of ongoing business between the Company and/or Woize Limited and the suppliers. As a consequence of the suppliers actions described above theCompany's VoIP service became inoperable and, as a consequence, a major potential source of revenue has not been available to the Company. This, in turn, has caused the Company to experience unforeseen difficulties in raising planned new capital in the amounts required to support operations and, as a result, the Company has been unable to fund Woize Limited’s working capital needs, leaving Woize Limited with many current liabilities to suppliers and in respect of payroll to former employees which it is currently unable to settle. As a result Woize Limited is at risk of being put into liquidation by its creditors and, on October 16, 2007 Woize Limited received notice of application to obtain a Petition to wind-up the company in connection with employee claims for unpaid compensation, which Woize Limited disputes and intends to contest. The Company has made it clear that it intends to do all in its reasonable power to avoid the liquidation of its subsidiary by assisting its subsidiary in its negotiations with the suppliers referred to above with the objective of restoring theCompany's VoIP service and then rebuilding investor confidence, with the objective of raising new finance to enable the liquidation of Woize Limited to be avoided. 9 9. CASH RECEIVED IN RESPECT OF COMMON STOCK TO BE ISSUED In the six months ended September 30, 2007 the Company raised a total of $ 314,985 in cash by way of a Private Placement of common stock. A further $10,015 was received under that second Placement subsequent to September 30, 2007.The total of net cash receipts received by the Company from the two Placements contracted during the period was $ 325,000.Pursuant to the Placing terms, 6,500,000 shares of common stock are to be issued at a price of $0.05 per share; however, the stock certificates have not yet been issued. The Company has accounted for the cash received as a separate line within Stockholders' Deficit in the consolidated balance sheet entitled “cash received in respect of common stock to be issued”. Warrants are also included in the placement with one warrant to purchase a share of the Company's common stock for $0.10 per share exercisable within 5 years, attached to 6,500,000 shares sold in the placement. A commission of 520,000 shares of the Company’s common stockwill bepayable to a broker in connection with the private placing and will be recorded as a reduction of equity. 10. STOCK WARRANTS ISSUED FOR SERVICES On November 30, 2006, the Company entered into a consulting agreement with a company to provide certain consultancy services. The consideration payable under this agreement included the issuance of warrants to subscribe for 150,000 shares of the Company's common stock exercisable at any time at the option of the warrant holder, for a price of $0.22 per share, which was the market price of the Company's shares at the date of the agreement. The Company used the Black Scholes method to value the warrants at $27,736 and charged the expense in the accompanying consolidated statements of loss and comprehensive loss on a straight-line basis over the minimum life of the contract, which is six months. In applying the Black Scholes method the volatility factor used was 189%, the expected life used was 2.5 years, dividend yields of 0%, and the risk free rate of interest applied was 4.75%. 11. SHORT-TERM NOTE PAYABLE – RELATED PARTY On July 5, 2007 the Company entered into a short-term note payable with an investor for $ 72,460.The loan is unsecured, bears no interest, and is to be repaid from proceeds of a future placing planned to close in November 2007. 12. SUBSEQUENT EVENTS On September 28, 2007 the Company sold 10,833,333 shares of common stock to investors in a Private Placing for aggregate proceeds of $325,000.As at November 14, 2007, net proceeds of $285,000 had been received from the sale.Pursuant to the Placing terms the common stock will be sold at a price of $0.03 per share and each investor in the offering will receive a one half warrant for each share of common stock purchased, exercisable in five years.Each whole warrant shall be exercisable to purchase one share of common stock at $0.10 per share.The shares and warrants have not yet been issued. 10 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS FORWARD LOOKING STATEMENTS This Form 10-QSB contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements made by the Company involved known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Factors that could cause actual results to differ materially from the forward-looking statements include, but are not limited to, risks associated with lack of significant operating history, demand for the Company's products, international business operations, dependence on licensees, governmental regulations, technological changes, intense competition and dependence on management. Given these uncertainties, readers are cautioned not to place undue reliance on such forward-looking statements. The Company's management disclaims any obligation to forward-looking statements contained herein to reflect any change in the Company's expectation with regard thereto or any change in events, conditions, circumstances or assumptions underlying such statements. The following discussion should be read in conjunction with the consolidated financial statements and notes to those statements included in this Quarterly Report on Form 10-QSB. In addition to historical information, the following discussion and other parts of this Quarterly Report contain forward-looking information that involves risks and uncertainties. Overview On December 9, 2005, the Company’s predecessor, Bravo Resources Ltd acquired all of the issued and outstanding capital stock of Woize Limited, a United Kingdom Company, ("Woize") in exchange for 27,000,000 million shares of our common stock in a reverse acquisition transaction. Since all of our operations are now conducted through Woize, we changed our name to Woize International Ltd., effective as of December 9, 2005. Bravo Resources Ltd. was organized under the laws of the State of Nevada on November 19, 2002, to explore mining claims and property in the Province of Quebec, Canada. From inception until November 2005, the Company investigated mining projects and related opportunities. Woize was incorporated in England, on November 22, 2001 under the Companies Act 1985, (England and Wales), under the name Netx.Com Limited and changed its name to Woize Limited on March 9, 2004. Woize was dormant until December 2004. During the year ended March 31, 2007, the Company, through Woize, has largely been engaged in the continued development of its VoIP and `Click to Call' (“C2C”) technology (“IPR”). Subsequent to March 31, 2007, it has commenced business development activity with the objective of starting to commercially exploit this technology. The Company's strategy involves focusing on (i) direct sales of business to business solutions built around our core technology in C2C and VoIP and (ii) seeking alliances and revenue sharing joint ventures with companies who are synergistic with Woize and are well positioned to make commercial use of the IPR. In previous periods Woize operated a VoIP service via its web site to individuals. Management does not believe that offering low cost VoIP telephony is an area that they wish to pursue as a main focus of the Company's ongoing strategy because of the low margins involved, although a VoIP service will still be made available on Woize's web site as evidence of its expertise in VoIP and related technologies. The VoIP IPR will be used in the business to business solutions applications described above. Investment in IPR During the year ended March 31, 2007, The Company invested substantially ($1,073,431) in improving and broadening its intellectual property in the areas of VoIP and Click to Call. As a result of this investment we have developed the following IPR: - Version 2.6 of the Woize VoIP system was completed and launched in May, 2006 building upon the previous launch and reflecting many value added features - Further functionality was developed in accordance with the established development plan through December, 2006 and included several completed advanced value added modules - Woize's proprietary C2C was improved throughout the year and now represents an advanced working solution which we use to create `white label' solutions for business customers. 11 Results of Operations Three and six months ended September 30, 2007 compared to the three and six months ended September 30, 2006. The Company recorded a consolidated net loss of $ 570,977 for the six months ended September 30, 2007 as compared to $ 756,272 for the six months ended September 30, 2006; and a net loss of $ 215,195 for the three months ended September 30, 2007 as compared to $ 193,042 for the three months ended September 30, 2006. The decrease in net loss was mainly a result of substantially reduced selling, general, administrative and legal expenses for the period ended September 30, 2007, which are in line with the generally much reduced scale of operations in the period. During the six months ended September 30, 2007, revenues totaled $ 32,026 compared to $79,109 for the six months ended September 30, 2006. The decrease is not regarded as significant since the Company is not yet in a fully commercial stage of its growth, and arises primarily because of the withdrawal of the Woize VoIP service as described in Note 8.Revenues were $ 20,073 for the three months ended September 30, 2007 as compared to $ 50,473 in the three months ended September 30, 2006, primarily because of the withdrawal of the Woize VoIP service as described in Note 8.We anticipate that we will not earn substantial revenues until we have reached full commercial production of our services and solutions. Gross loss of $52,015 was recorded for the six months ended September 30, 2007 compared to a gross loss of $14,972 for the six months ended September 30, 2006. The increase is not regarded as significant and arises primarily because of the withdrawal of the Woize VOIP service as mentioned above.Gross loss of $ 30,561 was recorded for the three months ended September 30, 2007 as compared to $ 4,184 in the three months ended September 30, 2006, caused primarily because of the withdrawal of the Woize VOIP service as previously mentioned. Costs and expenses decreased from $ 782,070 in the six months ended September 30, 2006 to $ 540,745 in the six month period ended September 30, 2007. The principal cause of this decrease was a much reduced overhead base following the reduction of support operations after the withdrawal of the VoIP service, and in the reduction of legal, professional and consultancy fees during the period.Costs and expenses were $203,838 for the three months ended September 30, 2007 as compared to $ 216,594 in the three months ended September 30, 2006 remained relatively consistent. Our accumulated deficit through September 30, 2007 was $ 3,656,966. Plan of Operations The Company’s immediate priorities and focus will be as follows: a) Building our Click to Call (“C2C”) business, which we believe to have considerable potential. This business involves using C2C IPR to work with business customers and marketing intermediaries (who consult with their own customer basis and sell systems in partnership with Woize) who wish to build sophisticated promotional solutions into their web offerings to enable their customers to use interactive telephony and web based interaction to enrich on line commerce. Currently Woize has revenues amounting to some $4,000 per month, which is a reflection of the fact that this area of business development has only comparatively recently commenced, but the Company expects its revenues to grow significantly by 2008. b) The Company plans to shortly launch a new VoIP system to existing, past and future Woize VOIP customers, following the disconnection of the previous system. The Company will hold in reserve the more sophisticated `business to business' features within the Woize VoIP IPR until such time as Woize is able to focus on business development around its VoIP IPR in collaboration with third parties. c) The Company has decided to temporarily curtail further work for the time being on software development and to concentrate on business development around established IPR. The Company’s management intends that these strategies will include working with (i) companies with less sophisticated VoIP or C2C technology who have an established customer base and strong business development capability (ii) companies who have advanced communication technology that is synergistic with Woize's IPR and would benefit from working with Woize to mutual gain; and (iii) marketing companies who sell business solutions and or services which would benefit from the inclusion of Woize's VoIP or C2C IPR. The Company’s directors believe that these strategies may lead to (a) license revenues for use of Woize's IPR, (b) joint venture revenue sharing arrangements with marketing companies (especially new marketing companies that focus on internet and telephony based solutions and services) or (c) direct sales of customized business solutions using the sophisticated features of Woize's IPR. 12 Liquidity and Capital Resources The Company had cash of $ 43,320 as of September 30, 2007 compared to $ 5,885 as of March 31, 2007. Net cash used in operating activities for the six months ended September 30, 2007, was $ 302,037 compared to $ 347,328 for the six months ended September 30, 2006. This is due mainly to much reduced operations following a review of the core business. For the six months ended September 30, 2007, cash flows used in investing activities was $ -0- compared to $485,346 for the six months ended September 30, 2006. The decrease is due to the fact that, since March 31, 2007, no investment has been made in software development as the Company focuses on business development around its existing IPR. For the six months ended September 30, 2007, cash flows from financing activities was $ 387,445 representing the part of proceeds received in the period from a private placing of 6,500,000 shares of common stock. In the six months ended September 30, 2006, proceeds from the sale of common stock amounted to $ 300,150. The private placement offering was made pursuant to exemptions from registration afforded by the provisions of Regulation D as promulgated under the Securities Act of 1933 (the "Securities Act") as amended and/or Regulation S promulgated under the Securities Act. At September 30, 2007, The Company had a working capital deficit of $ 2,723,703. The Company expects to undertake debt or equity financings when needed to enable it to meet its future operating and capital requirements. In view of the limited operating history, the Company's ability to obtain additional funds is limited. Further, there can be no assurance that any additional equity or debt financing will be available in sufficient amounts or on acceptable terms when needed. If such financing is not available in sufficient amounts or on acceptable terms, the Company's results of operations and financial condition may be adversely affected. In addition, equity financing may result in dilution to existing stockholders and may involve securities that have rights, preferences, or privileges that are senior to our common stock, and any debt financing obtained must be repaid regardless of whether or not we generate profits or cash flows from business activities. ITEM 3: CONTROLS AND PROCEDURES (a) Evaluation of Disclosure Controls and Procedures. As of the end of the period covered by this report, we conducted an evaluation, under the supervision and with the participation of our chief executive officer and chief financial officer of our disclosure controls and procedures (as defined in Rule 13a-15(e) and Rule 15d-15(e) of the Exchange Act). Based upon this evaluation, our chief executive officer and chief financial officer concluded that our disclosure controls and procedures are effective to ensure that the information required to be disclosed by us in the reports that we file or submit under the Exchange Act is (i) recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, and (ii) is accumulated and communicated to our management, including our chief executive officer and chief financial officer, to allow timely decisions regarding required disclosure. (b) Changes in internal controls. There was no change in our internal controls or in other factors that could affect these controls during our last fiscal quarter that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. 13 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS We are involved in the following threatened or actual legal actions: On November 25, 2004, the Company was notified of a potential claim of copyright infringement which was rebutted by letter on November 30, 2004. There has been no further substantive correspondence in relation to this matter since December 15, 2004. On August 28, 2006 the Company was notified of a potential claim by a company that processed credit card payments by end users of Woize's web based VoIP system. The payment Company alleged that it was entitled to penalties in respect of fraudulent use of credit cards by end users, of which Woize has no knowledge. Woize rebutted the potential claims by letter dated September 22, 2006. During April 2007, the payment supplier repeated its allegations and Woize immediately rebutted, as previously. There has been no further correspondence. Woize has been involved in an ongoing dispute with a number of our service providers regarding certain invoices submitted to Woize for services allegedly provided by the service providers. As a result of the dispute, the service providers have withheld their services and accordingly the Woize VoIP system has become unavailable to our customers and we are no longer in a position to be able to offer a VoIP service on our website. The Woize system which delivers our IP-telephony services to end users became unavailable when the supplier of our hosting environment terminated its contract with Woize in March 2007. In addition, at around the same time, other service providers, to whom Woize subcontracted the development and maintenance of parts of the Woize system also terminated their contracts with the Company, or otherwise withheld services to Woize. In addition, these service providers have refused to return to the Company, the development work, which pursuant to the applicable agreements, are the property of the Company, and are also holding, and refusing to release, other property of the Company. In aggregate, the various suppliers are claiming approximately $550,000 from Woize. Many of these claims are not adequately substantiated and some are unsupported. We have repeatedly requested that the suppliers substantiate the claims but in most instances have not been provided with adequate supporting documentation. We have attempted to negotiate the resolution of this dispute both amicably and expeditiously. However, we have been unable to reach an agreement with the service providers. These claims are robustly disputed by Woize and both Woize and the Company are presently compiling a robust defense and a series of counter claims for damages against each of the Consortium Suppliers. We have provided prudently for these claims in the financial statements set out in Item 1. Woize received a writ of summons regarding these claims on July 5, 2007 and is presently engaged in preparing its defense and formal counter claim. On June 26, 2007, the Company became aware, through one of its current directors who is cited as a Defendant, that it may be named, as a plaintiff, in litigation proceedings by an internet hosting company against multiple defendants. So far as the Company has been made aware, such proceedingswere dated and issued in February, 2007. The claim appears to relate to alleged improper email spamming activity, apparently in periods prior to the reverse acquisition, by many companies and individuals named in the summons. In connection with this alleged litigation the Company has not been served with any court summons, and has not had any specific allegations made against it either directly or indirectly. We can not be certain about whether this or any claim will ever be served on the Company in connection with these allegations. To the best of the knowledge of the directors of the Company, the Company has not committed any offence and has not been engaged in any of the activities that are referred to in the copy documentation that has been shown to us. On October 16, 2007 Woize Limited received notice of application to obtain a Petition to wind-up the company in connection with employee claims for unpaid compensation, which Woize Limited disputes and intends to contest.Woize is disputing the claims on the basis of contractual employee agreements in place at the time of their employment, and is currently in discussions with theemployee union representing the individuals toseek to resolve the litigation. We are not involved in any other litigation that we believe could have a material adverse effect on our financial condition or results of operations. There is no action, suit, proceeding, inquiry or investigation before or by any court, public board, government agency, self-regulatory organization or body pending or, to the knowledge of the executive officers of our company or any of our subsidiaries, threatened against or affecting our company, our common stock, our subsidiary or of our company's or our subsidiary's officers or directors in their capacities as such, in which an adverse decision could have a material adverse effect; other than as described above. ITEM 2. RECENT UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS On September 28, 2007 the Company sold 10,833,333 shares of common stock to investors in a Private Placing for aggregate proceeds of $325,000.As at November 14, 2007, net proceeds of $288,000 had been received from the sale.Each investor in the offering receives a one half warrant for each share of common stock purchased, exercisable in five years.Each whole warrant shall be exercisable to purchase one share of common stock at $0.10 per share.The shares and warrants have not yet been issued. The above Offering was made pursuant to an exemption from securities afforded by the provisions of Regulation D as promulgated under the Securities Act of 1933 (the “Securities Act”) as amended and/or Regulation S promulgated under the Securities Act. 14 ITEM 3. DEFAULTS UPON SENIOR SECURITIES None ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None ITEM 5. OTHER INFORMATION None ITEM 6. EXHIBITS Exhibit Number Description 3.1 Restated Articles of Incorporation (Incorporated by Reference to the Company’s Registration Statement on Form SB-1 which was filed on June 16, 2006, File number 333-106144). 3.2 Certificate of Change Pursuant to NRS 78.209 (Incorporated By reference to the Company’s current report on Form 8-K Filed with the SEC on February 18, 2005) 3.3 International Ltd. (Incorporated by reference to the Company’s current report on Form 8-K filed with the SEC on December 15, 2005) 3.4 Bylaws (Incorporated by reference to the Company's Registration Statement on Form SB-1 which was filed on June 16, 2006, file number 333-106144). 10.1 Purchase Agreement dated August 25, 2006 by and between the Company and Linden & Liven Holding AB (Incorporated by Reference to the Company’s current report on Form 8-K filed with the SEC on November 21, 2006) 10.2 Purchase Agreement dated November 14, 2006 by and between The Company and Jan Orrhenius * 10.3 Purchase Agreement dated November 29, 2006 by and between The Company and the investors listed on Exhibit A attached Thereto (Incorporated by reference to the Company's current Report on Form 8-K filed with the SEC on January 16, 2007) 31.1 Certification by Chief Executive Officer (Principal Executive Officer) required by Rule 13a-14(a) or Rule 15d-14(a) of the Exchange Act, promulgated pursuant to Section 302 of the Sarbanes-Oxley Act of 2002* 31.2 Certification by Chief Financial Officer (Principal Financial Officer) required by Rule 13a-14(a) or Rule 15d-14(a) of the Exchange Act, promulgated pursuant to Section 302 of the Sarbanes-Oxley Act of 2002* 32.1 Certification by Chief Executive Officer, required by Rule 13a-14(b) or Rule 15d-14(b) of the Exchange Act and Section 1350 of Chapter 63 of Title 18 of The United States Code, promulgated pursuant to Section 906 Of the Sarbanes-Oxley Act of 2002* 32.2 Certification by Chief Financial Officer, required by Rule 13a-14(b) or Rule 15d-14(b) of the Exchange Act and Section 1350 of Chapter 63 of Title 18 of The United States Code, promulgated pursuant to Section 906 Of the Sarbanes-Oxley Act of 2002* * Filed Herewith 15 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the Undersigned, thereunto duly authorized. Woize International Ltd. Date: November 19, 2007 By: /s/Daniel Savino Daniel Savino Chief Executive Officer By: /s/Martin Thorp Martin Thorp Chief Financial Officer Title 16
